NOT FOR PUBLICATION

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                 CAMDEN VICINAGE

                                                   :
 IBEW LOCAL 269 HEALTH & WELFARE                   :
 FUND, et al.,                                     :
                                                   :         Civil No. 18-12494 (RBK/JS)
                    Plaintiffs,                    :
          v.                                       :         ORDER
                                                   :
  OLIVER COMMUNICATIONS GROUP,                     :
 Inc.                                              :
                                                   :
                   Defendant.                      :
                                                   :

KUGLER, United States District Judge:

       THIS MATTER comes before the Court on Plaintiffs Motion for Default Judgment (Doc.

No. 16) and Defendant’s Cross-Motion to Vacate Entry of Default and for Leave to File And

Answer (Doc. No. 20); and the Court having considered the moving papers and responses thereto;

and for the reasons set forth in the accompanying Opinion of this date; and

       IT IS HEREBY ORDERED that Plaintiffs’ Motion for Default Judgment is DENIED

and Defendant’s Cross-Motion is GRANTED; the Clerk of Court shall vacate the entry of default

against Defendant; and Defendant has leave to file an Answer on or before November 1, 2019.



Dated: 10/18/2019                                           s/ Robert B. Kugler
                                                            ROBERT B. KUGLER
                                                            United States District Judge




                                                       1
